United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Trenton, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2072
Issued: January 16, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 6, 2007 appellant filed a timely appeal of the February 23, 2007 merit
decision of the Office of Workers’ Compensation Programs which affirmed a schedule award for
bilateral upper extremity impairment. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board
has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has more than 2 percent impairment of the right upper
extremity and 12 percent impairment of the left upper extremity.
FACTUAL HISTORY
Appellant, a 35-year-old mail handler, has an accepted occupational disease claim for
bilateral carpal tunnel syndrome which arose on or about December 1, 2003. She underwent a
right carpal tunnel release on September 6, 2005 followed by a left carpal tunnel release on

October 11, 2005.1
December 7, 2005.

The Office authorized both procedures.

Appellant returned to work

On May 16, 2006 appellant filed a claim for a schedule award. Dr. Nicholas P. Diamond,
a specialist in pain management, provided a March 2, 2006 impairment rating. He found six
percent impairment of the right upper extremity due to sensory deficits involving the ulnar nerve.
Regarding appellant’s left upper extremity, Dr. Diamond found impairment due to a combination
of sensory deficits involving the median and ulnar nerves, as well as a lateral pinch deficit. The
combined left upper extremity impairments totaled 42 percent. Dr. Diamond found that
appellant reached maximum medical improvement on March 2, 2006.
On April 28, 2006 appellant’s surgeon, Dr. Aland, reviewed the March 2, 2006 report and
concurred with the impairment ratings provided for both the left and right upper extremities.
The Office subsequently referred the case record to its district medical adviser,
Dr. Arnold T. Berman, a Board-certified orthopedic surgeon. In a July 1, 2006 report,
Dr. Berman found 12 percent impairment of the left upper extremity and 2 percent impairment of
the right upper extremity. He explained that Dr. Diamond had miscalculated the sensory deficit
involving the left median nerve. Instead of 31 percent, the actual deficit was only 10 percent.
Dr. Diamond similarly erred with respect to calculating the sensory deficit associated with the
ulnar nerve in both upper extremities. Whereas he found six percent impairment bilaterally,
Dr. Berman indicated that the correct rating would only be two percent for each arm.
Dr. Berman also explained that it was not appropriate to combine impairments due to peripheral
nerve injuries with muscle strength deficits. Therefore, the 10 percent impairment Dr. Diamond
attributed to loss of pinch strength could not properly be combined with the left upper extremity
sensory deficits involving the ulnar and median nerves.
On August 24, 2006 appellant received a schedule award for 2 percent impairment of the
right upper extremity and 12 percent impairment of the left upper extremity. The award totaled
43.68 weeks’ compensation, covering the period March 2, 2006 to January 1, 2007.
Appellant requested a hearing, which was held on December 11, 2006. Counsel argued
that the case should be referred to an impartial medical examiner in light of the differing
opinions between appellant’s physician, Dr. Diamond, and Dr. Berman, the district medical
adviser. In a decision dated February 23, 2007, the hearing representative affirmed the Office’s
August 24, 2006 schedule award.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.2 The Act, however, does not specify the manner by which the
1

Dr. Christopher M. Aland, a Board-certified orthopedic surgeon, performed the September 6 and October 11,
2005 surgeries.
2

The Act provides that, for a total or 100 percent loss of use, of an arm, an employee shall receive 312 weeks’
compensation. 5 U.S.C. § 8107(c)(1) (2000).

2

percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the American
Medical Association, Guides to the Evaluation of Permanent Impairment as the appropriate
standard for evaluating schedule losses.3 Effective February 1, 2001, schedule awards are
determined in accordance with the A.M.A., Guides (5th ed. 2001).4
ANALYSIS
Both Dr. Diamond and Dr. Berman agreed that the residuals of appellant’s bilateral
carpal tunnel syndrome were best measured in accordance with the requirements for determining
impairments due to peripheral nerve disorders.5 The first step in the evaluation process is to
grade the severity of the sensory deficit or pain in accordance with Table 16-10, A.M.A., Guides
482. With respect to appellant’s left upper extremity, Dr. Diamond found a Grade 4 sensory
deficit. Dr. Berman concurred with this classification. He also assigned a Grade 4 classification
with respect to appellant’s right upper extremity symptoms.6 A Grade 4 classification is
characterized by “[d]istorted superficial tactile sensibility (diminished light touch), with or
without minimal abnormal sensation or pain that is forgotten during activity.” This classification
represents a 1 to 25 percent sensory deficit.7
The next step in the process is to identify the maximum upper extremity impairment
value due to sensory deficit or pain for each affected nerve. Based on Dr. Diamond’s March 2,
2006 examination, the major peripheral nerves involved were the median and ulnar nerves below
the mid-forearm. According to Table 16-15, A.M.A., Guides 492, the maximum percentage
upper extremity impairment due to sensory deficit or pain involving the median nerve (below
mid-forearm) is 39 percent. For the ulnar nerve (below mid-forearm), the maximum percentage
upper extremity impairment is seven percent.
To determine the upper extremity impairment, one multiplies appellant’s Grade 4
classification (25 percent) by the maximum percentage loss due to sensory deficit or pain
involving the median (39 percent) and the ulnar (7 percent) nerves. Applying this formula,
appellant had 2 percent impairment for sensory deficit or pain (25 percent x 7 percent) involving
the ulnar nerve, bilaterally. According to Dr. Diamond and Dr. Berman, there was no median
nerve impairment of the right upper extremity. The left upper extremity median nerve

3

20 C.F.R. § 10.404 (2007).

4

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

5

See section 16.5, A.M.A., Guides 480-83.

6

Regarding upper extremity ulnar nerve impairment, Dr. Diamond assigned a Grade 2 severity on the right and a
Grade 4 severity on the left, but despite the grading disparity, Dr. Diamond found that appellant’s ulnar nerve
sensory deficit was the same in both upper extremities which he indicated was six percent. Dr. Diamond did not
specifically identify any examination findings that would support the disparity in grading between the left and right
upper extremities. Therefore, it appears that the Grade 2 classification was merely a typographical error.
7

Table 16-10, A.M.A., Guides 482.

3

impairment was 10 percent (25 percent x 39 percent).8 The left upper extremity impairments
involving the median (10 percent) and ulnar (2 percent) nerves were properly combined for a
total left upper extremity impairment of 12 percent.9 Dr. Berman correctly noted that the
A.M.A., Guides precluded combining appellant’s left pinch strength deficit with the 12 percent
peripheral nerve impairment.10 Accordingly, he recommended that appellant receive an award
for 2 percent impairment of the right upper extremity and 12 percent impairment of the left upper
extremity. This rating is consistent with Dr. Diamond’s March 2, 2006 examination findings and
conforms to the A.M.A., Guides (5th ed. 2001).11 As such, Dr. Berman’s July 1, 2006
impairment rating constitutes the weight of the medical evidence. Appellant has not presented
any probative evidence that she has a greater impairment than what the Office has already
awarded her.12
CONCLUSION
Appellant has not established that she has greater than 2 percent impairment of the right
upper extremity and greater than 12 percent impairment of the left upper extremity.

8

Dr. Diamond inexplicably calculated 6 percent impairment for the ulnar nerve, bilaterally and 31 percent
impairment for the median nerve.
9

See Combined Values Chart, A.M.A., Guides 604-06.

10

See Table 17-2, A.M.A., Guides 526.

11

Contrary to counsel’s argument, a referral to an impartial medical examiner is not required in this instance.
Dr. Diamond’s impairment rating is not consistent with the A.M.A., Guides and, therefore, it is not on par with
Dr. Berman’s report. The evidence is clearly not in equipoise.
12

See Bobby L. Jackson, 40 ECAB 593, 601 (1989).

4

ORDER
IT IS HEREBY ORDERED THAT February 23, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 16, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

